In a proceeding by a tenant pursuant to article 78 of the Civil Practice Act, the State Rent Administrator appeals from an order (1) annulling an order of the local rent administrator, which granted a certificate for eviction of petitioner, (2) annulling a determination of the State Rent Administrator which denied petitioner’s protest against the said order of the local rent administrator, (3) annulling the certificate of eviction, and (4) ordering the said State Rent Administrator to annul the certificate. Order reversed on the law, without costs, and petition dismissed, without costs. There is warrant in the record for the findings of the State Rent Administrator that the landlords’ married son, his wife and child reside in a two and one-half room apartment, that such quarters are inadequate for their reasonable housing needs, and that the landlords have proceeded in good faith and have established the existence of an immediate and compelling necessity for the issuance of a certificate. Under such circumstances the court may not disturb the findings and determination of the State Rent Administrator (Matter of Parle East Land Gorp v. Einkelstein, 299 N. Y. 70). Nolan, P. J., Adel, Wenzel, MacCrate and Beldock, JJ., concur.